SHERRY RADACK
CanF JusTlcl-:

     

TERRY JENN|NGS
EVELYN KEYES

LAURA CARTER HlGLEY \`-///
JANE BLAND
MICHAEL MASSENGALE ’ Coul:t Ot: Appeals
§A“V“ B“°W" Flrst Dlstrlct of Texas
EBECA Hul)DLE _
RussELL LLOYD 301 Fanlllll Stl‘eet
JusTlcEs

Houston, Texas 77002-2066

June 9, 2015

Harris County District Clerk's Offlce -
Criminal

Harris County District Clerk - Criminal

1201 Franklin, Ste 3180

Houston, TX 77002

* DELIVERED VIA E-MAIL AND HARRIS
COUNTY MESSENGER *

Attention: Barbara Anderson - Exhibit Clerk

CHRlsToPHER A. PRINE
CLERK 01= THE COURT

JANET Wn.uAMs
CHlEF STAFF ATroRNI-:v

PHONE: 713-274-2700
FAX: 713-755-8 131

www.txcourts.gov/lstcoa.aspx

RE: Court of Appeals Number: 01-15-00382-CR Trial Court Case Number: 1931972

Style: Elio Raul Trigo v. 'I`he State of Texas

Pursuant to the Trial Court’s May 29, 2015 order, State Exhibits 3 and 4 was ordered

flled for our review.

Pursuant to 1997 Supreme Court Order B.4, State Exhibits 3 and 4 are being returned to

the District Clerk’s Offlce.

Sincerely,

C…%w;.

Christopher A. Prine, Clerk Of the Court

By Ora Patterson, Deputy Clerk

** PLEASE SIGN AND RETURN TO THE FIRST COURT OF APPEALS.

Received by: Date:

 

p/f /<51 5703£92, c/Q

06/ 08/ 2015

|, Clerk of the 1st COURT OF APPEALS, do hereby acknowledge receipt of the
Appe||ate Records listed below from the District Clerk of Harris County, Texas.

CAUSE NO. Descrigtion DEFENDANT'S NAIVlE

1931972 STATE EXH|B|T #3 & 4 EL|O RAUL TR|GO

F|LED lN
18'1' COUF|T OF APPEALS
HOUST""\' TEXAS

JUN “ 8 2015

eHHle.oP_HE A venue
cLEHK KQ;§___

Received on this the day of 2015.

 

, Deputy

a/*.. /5’,» 00 F>’Y@Z~C/<

NO. 1931972
§
THE STATE or TExAs § COUNTY CRIMINAL
vs § CCURT AT LAW NO. 4
' §
§ HARRIS COUNTY, TEXAS
ELIO RAUL TRIGO §

ORDER - ORIGINAL ExHrBITs

 

The Rules of Appellate Procedure indicate that “[i]f the trial court determines that
original exhibits should be inspected by the appellate court or sent to that court in lieu of copies,
the trial court must make an order for the safekeeping, transportation, and return of those
exhibits.” See TEX. R. APP. P. 34.6(g)(2). The Court has determined that the Ofticial Court
Reporter of County Criminal Court at Law No. 4 does not have the technical resources or
expertise to safely copy audio or audio video recordings for inclusion in appellate records as
exhibits

To ensure the integrity of the appellate record and the preservation of the original audio
or audio-video exhibits in the trial court’s record, the Court ORDERS the Official Court Reporter,
to the extent practicable, “arrange all the exhibits in their listed order and bind them firmly
together.” See TEX. R. APP. P. 34.6(g)(2).

The Court ORDERS the Harris County District Clerk to transport the following exhibits to

the First Court ot` Appeals for their inspection and safekeeping in the above case:

 

 

 

 

 

Exhibit # Brief Description
l) 3 l HGN demonstrative video - CD
2) 4 DWI video - DVD
3)

 

 

 

Once the Appellate Clerk issues a mandate in this matter, the Court would ask the
Appellate Clerk to contact the Harris County District Clerk to effectuate the safe return of the

above listed original exhibits

5~7.61-15

Date signed

 

John W. Cli n
Judge, Co ty Cri ' Court at Law No. 4